Exhibit 10.1 

MEDEFILE INTERNATIONAL, INC.
SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of _________, 2015, by and among MedeFile International, Inc., a Nevada
corporation (the “Company”), and each of the purchasers named on the signature
pages attached hereto (collectively, the “Purchasers” and individually, a
“Purchaser”).

Recitals

 

A.The Company desires to issue and sell to the Purchasers, and the Purchasers
desire to Purchase from the Company, up to 180,000,000 shares of common stock of
the Company, on the terms and subject to the conditions set forth in this
Securities Purchase Agreement.

B.The Company and each Purchaser are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”).

The parties hereto agree as follows:

1.                  Agreement To Purchase And Sell Stock.

(a)               Authorization. The Company’s Board of Directors has authorized
the issuance and sale, pursuant to the terms and conditions of this Agreement,
of up to 180,000,000 shares of common stock (the “Shares”).

(b)               Agreement to Purchase and Sell Shares. On the terms and
subject to the conditions contained in this Agreement, each Purchaser agrees to
purchase, and the Company agrees to sell and issue to each Purchaser, at Closing
(as defined below), that number of Shares set forth on such Purchaser’s
signature page, at a purchase price of $0.00222 per Share.

(c)                Use of Proceeds. The Company intends to apply the net
proceeds from the sale of the Shares for working capital and general corporate
purposes, as well as for strategic purposes in connection with selected
acquisitions that may be considered in the future to expand its product and
service offerings.

(d)               Obligations Several Not Joint. The obligations of each
Purchaser under this Agreement are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under this Agreement.
Nothing contained herein, and no action taken by any Purchaser pursuant hereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

1

 



2.                  Closing. The closing of the purchase and sale of the Shares
shall take place at the offices of Sichenzia Ross Friedman Ference LLP, 61
Broadway, New York, New York 10006 (the “SRFF Offices”) at 10:00 a.m. Eastern
time on the date of this Agreement, or at such other time and place as the
Company and Purchasers representing a majority of the Shares being issued
mutually agree upon (which time and place are referred to in this Agreement as
the “Closing”). At Closing, each Purchaser shall deliver to the Company, via
wire transfer or a certified check, immediately available funds for full payment
of the purchase price for the Shares purchased by such Purchaser as specified in
Section 1(b). Promptly following the Closing, the Company shall deliver (or
cause to be delivered by delivering an instruction letter to its transfer agent
for the issuance) to each Purchaser its Shares registered in the name of each
Purchaser (or in such nominee name(s) as designated by such Purchaser in the
Stock Certificate Questionnaire (attached hereto as Appendix I) (the “Stock
Certificate Questionnaire”), representing the appropriate number of Shares based
on the number of Shares to be purchased by such Purchaser as set forth on such
Purchaser’s signature page, and bearing the legend set forth in Section 4(j)
herein. Closing documents may be delivered by facsimile or electronically. The
date of the Closing is referred to herein as the “Closing Date.”

3.                  Representations and Warranties of The Company. The Company
hereby represents and warrants to each Purchaser that the statements in this
Section 3 are true and correct:

(a)               Organization, Good Standing and Qualification. The Company and
each of its Subsidiaries is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it was formed. Each
of the Company and its Subsidiaries has all corporate power and authority
required to carry on its business as presently conducted and as described in the
SEC Documents (as described below), and the Company has all corporate power and
authority required to enter into this Agreement and the other agreements,
instruments and documents contemplated hereby, and to consummate the
transactions contemplated hereby and thereby. Each of the Company and its
Subsidiaries is duly qualified as a foreign entity to do business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
Material Adverse Effect. As used in this Agreement “Subsidiaries” means any
entity in which the Company owns, directly or indirectly, 100% of the capital
stock. Further, as used in this Agreement, “Material Adverse Effect” means a
material adverse effect on, or a material adverse change in, or a group of such
effects on or changes in, the business, operations, condition, financial or
otherwise, results of operations, prospects, assets or liabilities of the
Company and its subsidiaries, taken as a whole.

(b)               Capitalization. The capitalization of the Company, without
including the Shares to be purchased pursuant to this Agreement, is as follows:

(i)                 The authorized capital stock of the Company consists of
500,000,000 shares of common stock, par value $0.0001 per share (“Common
Stock”), and 10,000,000 shares of preferred stock, par value $0.0001 per share
(“Preferred Stock”).

2

 



(ii)               As of the date of this Agreement, the issued and outstanding
capital stock of the Company consisted of _________ shares of Common Stock and 0
shares of Preferred Stock. The shares of issued and outstanding capital stock of
the Company have been duly authorized and validly issued, are fully paid and
nonassessable and have not been issued in violation of or are not otherwise
subject to any preemptive or other similar rights. All such shares have been
issued in compliance with applicable securities laws.

(iii)             As of the date of this Agreement, the Company had (a) 0 shares
of Common Stock reserved for issuance upon exercise of outstanding options
granted under the Company’s incentive stock plans; and (b) _________ shares of
Common Stock reserved for issuance upon exercise of outstanding warrants.

(c)                Subsidiaries. Except as set forth in the SEC Documents, (i)
the Company does not have any subsidiaries, and does not own any capital stock
of, assets comprising the business of, obligations of, or any other interest
(including any equity or partnership interest) in, any person or entity; (ii)
the Company owns, directly or indirectly, all of the capital stock or other
equity interests of each subsidiary free and clear of any liens, and all the
issued and outstanding shares of capital stock of each subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

(d)               Due Authorization. All corporate actions on the part of the
Company necessary for the authorization, execution, delivery of, and the
performance of all obligations of the Company under this Agreement and the
authorization, issuance, reservation for issuance and delivery of all of the
Shares being sold under this Agreement have been taken, no further consent or
authorization of the Company or the Board of Directors or its stockholders is
required, and this Agreement constitutes the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except (i) as may be limited by (A) applicable bankruptcy, insolvency,
reorganization or others laws of general application relating to or affecting
the enforcement of creditors’ rights generally and (B) the effect of rules of
law governing the availability of equitable remedies and (ii) as rights to
indemnity or contribution may be limited under federal or state securities laws
or by principles of public policy thereunder.

(e)                Valid Issuance of Shares.

(i)                 Shares. The Shares will be, upon payment therefore by the
Purchasers in accordance with this Agreement, duly authorized, validly issued,
fully paid and non-assessable, free from all taxes, liens, claims, encumbrances
with respect to the issuance of such Shares and will not be subject to any
pre-emptive rights or similar rights.

(ii)               Compliance with Securities Laws. Subject to the accuracy of
the representations made by the Purchasers in Section 4 hereof, the Shares
(assuming no unlawful redistribution of the Shares by the Purchasers or other
parties as of the date hereof) will be issued to the Purchasers in compliance
with applicable exemptions from (A) the registration and prospectus delivery
requirements of the Securities Act and (B) the registration and qualification
requirements of all applicable securities laws of the states of the United
States.

3

 



(f)                Consents and Approvals. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, or notice to, any federal, state or local governmental authority or
self-regulatory agency or any other person on the part of the Company is
required in connection with the issuance of the Shares to the Purchasers, or the
consummation of the other transactions contemplated by this Agreement, except
(i) such filings as have been made prior to the date hereof and (ii) such
additional post-Closing filings as may be required to comply with applicable
state and federal securities laws.

(g)               Non-Contravention. The execution, delivery and performance of
this Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby (including issuance of the Shares), do not: (i)
contravene or conflict with the Articles of Incorporation of the Company, as
amended to date (the “Articles of Incorporation”), or the Bylaws of the Company,
as amended to date (the “Bylaws”) or the organizational documents of any
Subsidiary; (ii) constitute a violation of any provision of any federal, state,
local or foreign law, rule, regulation, order or decree applicable to the
Company; or (iii) constitute a default (or an event that with notice or lapse of
time or both would become a default) or require any consent under, give rise to
any right of termination, cancellation or acceleration of, or to a loss of any
material benefit to which the Company is entitled under, or result in the
creation or imposition of any lien, claim or encumbrance on any assets of the
Company under, any material contract to which the Company is a party or any
material permit, license or similar right relating to the Company or by which
the Company may be bound or affected.

(h)               Litigation. Except as set forth in the SEC Documents, there is
no action, suit, proceeding, claim, arbitration or investigation (“Action”)
pending or, to the Company’s knowledge, threatened in writing: (i) against the
Company or any of its Subsidiaries, their respective activities, properties or
assets, or any officer, director or employee of the Company or any of its
Subsidiaries in connection with such officer’s, director’s or employee’s
relationship with, or actions taken on behalf of, the Company or any of its
Subsidiaries, that is reasonably likely to have a Material Adverse Effect; or
(ii) that seeks to prevent, enjoin, alter, challenge or delay the transactions
contemplated by this Agreement (including the issuance of the Shares). Neither
the Company nor any of its Subsidiaries is a party to or subject to the
provisions of, any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality. No Action is currently pending nor does
the Company or any of its Subsidiaries intend to initiate any Action that is
reasonably likely to have a Material Adverse Effect.

(i)                 Compliance. The Company is not in violation or default of
any provisions of the Articles of Incorporation or the Bylaws and none of the
Company’s Subsidiaries is in violation or default of any provisions of their
respective organizational documents. The Company and each of its Subsidiaries
has complied and is currently in compliance with all applicable statutes, laws,
rules, regulations and orders of the United States of America and all states
thereof, foreign countries and other governmental bodies and agencies having
jurisdiction over the Company’s or each subsidiary’s respective businesses or
properties, except for any instance of non-compliance that has not had, and
would not reasonably be expected to have, a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries is in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company or any subsidiary under),
nor has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), except as does not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

4

 



(j)                 Material Non-Public Information. The Company has not
provided to the Purchasers any material non-public information other than
information related to the transactions contemplated by this Agreement, all of
which information related to the transactions contemplated hereby shall be
disclosed by the Company pursuant to a Form 8-K the Company shall file within 4
business days hereof. The Company understands and confirms that each Purchaser
shall be relying on the foregoing representations in effecting transactions in
securities of the Company.

(k)               SEC Documents.

(i)                 Reports. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder. The Company has made available to the Purchasers prior to the date
hereof copies of its Annual Report on Form 10-K for the fiscal year ended
December 31, 2013 (the “Form 10-K”), its Quarterly Reports on Form 10-Q for the
periods ended March 31, 2014, June 30, 2014 and September 30, 2014, respectively
(the “Forms 10-Q”) and any Current Report on Form 8-K for events occurring since
December 31, 2013 (“Forms 8-K”) filed by the Company with the SEC (the Form
10-K, Forms 10-Q and the Forms 8-K (including all exhibits thereto), together
with any documents subsequently filed or furnished by the Company with the SEC
are collectively referred to herein as the “SEC Documents”). Each of the SEC
Documents, as of the respective dates thereof (or, if amended or superseded by a
filing prior to the Closing Date, then on the date of such filing), did not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. Each SEC Document, as
it may have been subsequently amended by filings made by the Company with the
SEC prior to the date hereof, complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Document.

(ii)               Sarbanes-Oxley. The Chief Executive Officer and the Chief
Financial Officer of the Company have signed, and the Company has furnished to
the SEC, all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002. Except as set forth in the SEC Documents, such
certifications contain no qualifications or exceptions to the matters certified
therein and have not been modified or withdrawn; and neither the Company nor any
of its officers has received notice from any governmental entity questioning or
challenging the accuracy, completeness, form or manner of filing or submission
of such certifications. Except as set forth in the SEC Documents, the Company is
otherwise in compliance in all material respects with all applicable effective
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
issued thereunder by the SEC. Except as set forth in the SEC Documents, the
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the SEC’s rules and forms. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the Company’s most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

5

 



(iii)             Financial Statements. The financial statements of the Company
in the SEC Documents present fairly, in accordance with United States generally
accepted accounting principles (“GAAP”), consistently applied, the financial
position of the Company as of the dates indicated, and the results of its
operations and cash flows for the periods therein specified, subject, in the
case of unaudited financial statements for interim periods, to normal year-end
audit adjustments.

(l)                 Absence of Certain Changes since the Balance Sheet Date.
Except as set forth in the SEC Documents, since September 30, 2014, the business
and operations of the Company and each of its Subsidiaries have been conducted
in the ordinary course consistent with past practice, and there has not been:

(i)                 any declaration, setting aside or payment of any dividend or
other distribution of the assets of the Company or any of its Subsidiaries with
respect to any shares of capital stock of the Company or any of its Subsidiaries
or any repurchase, redemption or other acquisition by the Company or any
subsidiary of the Company of any outstanding shares of the Company’s capital
stock (and the Company has not made any agreements to do any of the foregoing);

(ii)               any damage, destruction or loss, whether or not covered by
insurance, except for such occurrences, individually and collectively, that have
not had, and would not reasonably be expected to have, a Material Adverse
Effect;

(iii)             any waiver by the Company or any of its Subsidiaries of a
valuable right or of a material debt owed to it, except for such waivers,
individually and collectively, that have not had, and would not reasonably be
expected to have, a Material Adverse Effect;

(iv)             any material change or amendment to, or any waiver of any
material right under a material contract or arrangement by which the Company or
any of its Subsidiaries or any of its or their respective assets or properties
is bound or subject;

6

 



(v)               any change by the Company in its accounting principles,
methods or practices or in the manner in which it keeps its accounting books and
records, except any such change required by a change in GAAP or by the SEC; or

(vi)             any other event or condition of any character, except for such
events and conditions that have not resulted, and are not expected to result,
either individually or collectively, in a Material Adverse Effect.

(m)             Intellectual Property.

(i)                 Except as set forth in the SEC Documents, the Company and
each of its Subsidiaries owns or possesses sufficient rights to use all patents,
patent rights, inventions, trade secrets, know-how, trademarks, service marks,
trade names, copyrights, information and other proprietary rights and processes
(collectively, “Intellectual Property”), which are necessary to conduct its or
their respective businesses as currently conducted and as described in the SEC
Documents free and clear of all liens, encumbrances and other adverse claims,
except where the failure to own or possess free and clear of all liens,
encumbrances and other adverse claims would not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.

(ii)               Neither the Company nor any of its Subsidiaries has received
any written notice of, nor has knowledge of, any infringement of or conflict
with rights of others with respect to any Intellectual Property and neither the
Company nor any of its Subsidiaries has knowledge of any infringement,
misappropriation or other violation of any Intellectual Property by any third
party, which, in either case, either individually or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have a Material Adverse Effect.

(iii)             To the Company’s knowledge, none of the patent rights owned or
licensed by the Company or any of its Subsidiaries are unenforceable or invalid.

(iv)             Each employee, consultant and contractor of the Company and
each of its Subsidiaries who has had access to the Intellectual Property has
executed a valid and enforceable agreement to maintain the confidentiality of
such Intellectual Property and assigning all rights to the Company or such
subsidiary to any inventions, improvements, discoveries or information relating
to the business of the Company or such subsidiary. The Company is not aware that
any of its or its Subsidiaries’ employees is obligated under any contract
(including licenses, covenants or commitments of any nature) or other agreement,
or subject to any judgment, decree or order of any court or administrative
agency, that would interfere with their duties to the Company or such subsidiary
or that would conflict with the Company’s or such subsidiary’s business.

(v)               Neither the Company nor any of its Subsidiaries is subject to
any “open source” or “copyleft” obligations or otherwise required to make any
public disclosure or general availability of source code either used or
developed by the Company or any of its Subsidiaries.

7

 



(n)               Registration Rights. Except as set forth in the SEC Documents,
the Company is not currently subject to any agreement providing any person or
entity any rights (including piggyback registration rights) to have any
securities of the Company registered with the SEC or registered or qualified
with any other governmental authority.

(o)               Title to Property and Assets. Except as set forth in the SEC
Documents (including without limitation, a lien held on the Company’s assets
held by Lyle Hauser), the properties and assets of the Company and its
Subsidiaries are owned by the Company and its Subsidiaries free and clear of all
mortgages, deeds of trust, liens, charges, encumbrances and security interests
except for (i) statutory liens for the payment of current taxes that are not yet
delinquent and (ii) liens, encumbrances and security interests that arise in the
ordinary course of business and do not in any material respect affect the
properties and assets of the Company. With respect to the property and assets it
leases, the Company is in compliance with such leases in all material respects.

(p)               Taxes. The Company and each of its Subsidiaries has filed or
has valid extensions of the time to file all necessary federal, state, and
foreign income and franchise tax returns due prior to the date hereof and has
paid or accrued all taxes shown as due thereon, and the Company has no knowledge
of any material tax deficiency that has been or might be asserted or threatened
against it or any of its Subsidiaries.

(q)               Insurance. The Company and its Subsidiaries maintain insurance
of the types and in the amounts that the Company reasonably believes is prudent
and adequate for its business and which is at least as extensive as is customary
for other companies in the Company’s industry, all of which insurance is in full
force and effect.

(r)                Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company or any of its Subsidiaries. No executive officer, to the knowledge
of the Company, is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement or non-competition agreement, or any other contract or
agreement or any restrictive covenant, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.

(s)                Internal Accounting Controls. The Company and its
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(t)                 Transactions With Officers and Directors. Except as set
forth in the SEC Documents, none of the officers or directors of the Company has
entered into any transaction with the Company or any Subsidiary that would be
required to be disclosed pursuant to Item 404(a) or (c) of Regulation S-K of the
SEC.

8

 



(u)               General Solicitation. Neither the Company nor any other person
or entity authorized by the Company to act on its behalf has engaged in a
general solicitation or general advertising (within the meaning of Regulation D
of the Securities Act) of investors with respect to offers or sales of the
Shares. The Company has offered the Shares for sale only to the Purchasers and
certain other “accredited investors” within the meaning of Rule 501 under the
Securities Act.

(v)               Listing Matters. The Common Stock of the Company is quoted on
the OTCQB under the ticker symbol “MDFI.”

(w)             Investment Company. The Company and each of its Subsidiaries is
not now, and after the sale of the Shares under this Agreement and the
application of the net proceeds from the sale of the Shares described in Section
1(b) herein will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(y) No Integrated Offering. Neither the Company, nor any Affiliate of the
Company, nor any person acting on its or their behalf has, directly or
indirectly, engaged in any form of general solicitation or general advertising
with respect to any security or made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the offering or issuance of the Shares to be integrated with prior offerings by
the Company for purposes of the Securities Act which would cause Regulation D or
any other applicable exemption from registration under the Securities Act to be
unavailable, or would cause any applicable state securities laws exemptions or
any applicable stockholder approval provisions exemptions, including, without
limitation, under the rules and regulations of any national securities exchange
or automated quotation system on which any of the securities of the Company are
listed or designated to be unavailable, nor will the Company take any action or
steps that would cause the offering or issuance of the Shares to be integrated
with other offerings.

 

(z) Brokers. Neither the Company nor any Subsidiary has any liability to pay any
fees, commissions or other similar compensation to any broker, finder,
investment banker, financial advisor or other similar person in connection with
the transactions contemplated by this Agreement. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

 

(aa) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Articles of Incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation as a result of the Company’s issuance of the Shares and the
Purchasers’ ownership of the Shares.

 

9

 



 

(bb) Purchaser Representations. The Company acknowledges and agrees that no
Purchaser makes or has made any representation or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 4 hereof.

 

(cc) No Disagreements with Accountants and Lawyers. There are no disagreements
of any kind presently existing, or reasonably anticipated by the Company to
arise, between the Company and the accountants and lawyers formerly or presently
employed by the Company.

 

(dd) Acknowledgment Regarding Purchasers’ Purchase of Shares. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Shares. The Company further represents to each Purchaser that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(ee) Manipulation of Price.  The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent, if any, and any approved broker-dealers in
connection with the placement of the Shares.

 

(ff) Equal Treatment of Purchasers. No consideration shall be offered or paid to
any Purchaser to amend or consent to a waiver or modification of any provision
of any of this Agreement unless the same consideration is also offered to all of
the Purchasers under this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.

 

4.                  Representations, Warranties and Certain Agreements of The
Purchasers. Each Purchaser hereby represents and warrants to the Company,
severally and not jointly, and agrees that:

10

 



(a)               Organization, Good Standing and Qualification. The Purchaser
has all corporate, membership or partnership power and authority required to
enter into this Agreement and the other agreements, instruments and documents
contemplated hereby, and to consummate the transactions contemplated hereby and
thereby.

(b)               Authorization. The execution of this Agreement has been duly
authorized by all necessary corporate, membership or partnership action on the
part of the Purchaser. This Agreement constitutes the Purchaser’s legal, valid
and binding obligation, enforceable in accordance with its terms, except (i) as
may be limited by (A) applicable bankruptcy, insolvency, reorganization or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and (B) the effect of rules of law governing the
availability of equitable remedies and (ii) as rights to indemnity or
contribution may be limited under federal or state securities laws or by
principles of public policy thereunder.

(c)                Litigation. There is no Action pending to which the Purchaser
is a party that is reasonably likely to prevent, enjoin, alter or delay the
transactions contemplated by this Agreement.

(d)               Purchase for Own Account. The Shares are being acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the public resale or distribution thereof within the meaning of
the Securities Act, without prejudice, however, to the Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such securities in
compliance with applicable federal and state securities laws and as otherwise
contemplated by this Agreement. The Purchaser also represents that it has not
been formed for the specific purpose of acquiring the Shares.

(e)                Investment Experience. The Purchaser understands that the
purchase of the Shares involves substantial risk. The Purchaser has experience
as an investor in securities of companies and acknowledges that it can bear the
economic risk of its investment in the Shares and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of this investment in the Shares and protecting its own
interests in connection with this investment.

(f)                Accredited Investor Status. The Purchaser is an “accredited
investor” within the meaning of Regulation D promulgated under the Securities
Act.

(g)               Reliance Upon Purchaser’s Representations. The Purchaser
understands that the issuance and sale of the Shares to it will not be
registered under the Securities Act on the ground that such issuance and sale
will be exempt from registration under the Securities Act pursuant to Section
4(a)(2) thereof, and that the Company’s reliance on such exemption is based on
each Purchaser’s representations set forth herein.

(h)               Receipt of Information. The Purchaser has had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Shares and the business, properties,
prospects and financial condition of the Company and to obtain any additional
information requested and has received and considered all information it deems
relevant to make an informed decision to purchase the Shares. Neither such
inquiries nor any other investigation conducted by or on behalf of the Purchaser
or its representatives or counsel shall modify, amend or affect the Purchaser’s
right to rely on the truth, accuracy and completeness of such information and
the Company’s representations and warranties contained in this Agreement.
Without limiting the generality of the foregoing, the Purchaser hereby
acknowledges receipt and careful review of the SEC Documents, including all
exhibits thereto,

11

 



(i)                 Restricted Securities. The Purchaser understands that the
Shares have not been registered under the Securities Act and will not sell,
offer to sell, assign, pledge, hypothecate or otherwise transfer any of the
Shares unless (i) pursuant to an effective registration statement under the
Securities Act, (ii) such holder provides the Company with an opinion of
counsel, in form and substance reasonably acceptable to the Company, to the
effect that a sale, assignment or transfer of the Shares may be made without
registration under the Securities Act and the transferee agrees to be bound by
the terms and conditions of this Agreement, or (iii) such holder provides the
Company with reasonable assurances (in the form of seller and broker
representation letters) that the Shares can be sold pursuant to Rule 144
promulgated under the Securities Act (“Rule 144”). Notwithstanding anything to
the contrary contained in this Agreement, the Purchaser may transfer (without
restriction and without the need for an opinion of counsel) the Shares to its
Affiliates (as defined below) provided that each such Affiliate is an
“accredited investor” under Regulation D, and such Affiliate agrees to be bound
by the terms and conditions of this Agreement and shall have the rights of a
Purchaser hereunder.

For the purposes of this Agreement, an “Affiliate” of the Purchaser means any
other person or entity directly or indirectly controlling, controlled by or
under direct or indirect common control with the Purchaser. For purposes of this
definition, “control” means the power to direct the management and policies of
such person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.

 

(j)                 Legends.

(i)                 Shares. The Purchaser agrees that the certificates for the
Shares shall bear the following legend and that the Purchaser will comply with
the restrictions on transfer set forth in such legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.”

12

 



The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, the Purchaser may transfer
pledged or secured Shares to the pledgees or secured parties. Further, no notice
shall be required of such pledge. At the Purchaser’s expense, the Company will
execute and deliver such reasonable documentation as a pledgee or secured party
of Shares may reasonably request in connection with a pledge or transfer of the
Shares, the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.

In addition, the Purchaser agrees that the Company may place stop transfer
orders with its transfer agent with respect to such certificates in order to
implement the restrictions on transfer set forth in this Agreement. The
appropriate portion of the legend and the stop transfer orders will be removed
promptly (but in no event later than three (3) business days) upon delivery to
the Company of such satisfactory evidence as reasonably may be required by the
Company that such legend or stop orders are not required to ensure compliance
with the Securities Act.

(k)               Questionnaires. The Purchaser has completed or caused to be
completed the Stock Certificate Questionnaire, and the answers to such
questionnaires are true and correct as of the date of this Agreement.

(l)                 Prohibited Transactions. During the last thirty (30) days
prior to the date hereof, neither the Purchaser nor any Affiliate of the
Purchaser, foreign or domestic, has, directly or indirectly, effected or agreed
to effect any “short sale” (as defined in Rule 200 under Regulation SHO),
whether or not against the box, established any “put equivalent position” (as
defined in Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock,
borrowed or pre-borrowed any shares of Common Stock, or granted any other right
(including, without limitation, any put or call option) with respect to the
Common Stock or with respect to any security that includes, relates to or
derived any significant part of its value from the Common Stock or otherwise
sought to hedge its position in the Company’ securities (each, a “Prohibited
Transaction”).

5.                  Conditions to The Purchasers’ Obligations at the Closing.
The obligations of the Purchasers under Section 1(b) of this Agreement are
subject to the fulfillment or waiver, on or before the Closing, of each of the
following conditions:

(a)               Representations and Warranties True. Each of the
representations and warranties of the Company contained in Section 3 shall be
true and correct in all material respects on and as of the date hereof
(provided, however, that such materiality qualification shall only apply to
representations or warranties not otherwise qualified by materiality) and on and
as of the date of the Closing with the same effect as though such
representations and warranties had been made as of the Closing; provided,
however, that if a representation and warranty is made as of a specific date, it
shall be true and correct in all material respects only as of such date.

13

 



(b)               Performance. The Company shall have performed and complied in
all material respects with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained all approvals, consents and
qualifications necessary to complete the purchase and sale described herein;
provided, however, that the Company may deliver to the Purchasers the original
stock certificates for the Shares within five business days of the Closing.

(c)                Agreement. The Company shall have executed and delivered to
the Purchasers this Agreement.

(d)               Securities Exemptions. The offer and sale of the Shares to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

(e)                No Suspension of Trading or Listing of Common Stock. The
Common Stock of the Company (i) shall be designated for quotation on the OTCQB
and (ii) shall not have been suspended from trading on the OTCQB.

(f)                No Statute or Rule Challenging Transaction. No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby that questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.

(g)               Other Actions. The Company shall have executed such
certificates, agreements, instruments and other documents, and taken such other
actions as shall be customary or reasonably requested by the Purchasers in
connection with the transactions contemplated hereby.

6.                  Conditions to The Company’s Obligations at the Closing. The
obligations of the Company to the Purchasers under this Agreement are subject to
the fulfillment or waiver, on or before the Closing, of each of the following
conditions:

(a)               Representations and Warranties True. The representations and
warranties of the Purchasers contained in Section 4 shall be true and correct in
all material respects on and as of the date hereof (provided, however, that such
materiality qualification shall only apply to representations and warranties not
otherwise qualified by materiality) and on and as of the date of the Closing
with the same effect as though such representations and warranties had been made
as of the Closing.

14

 



(b)               Performance. The Purchasers shall have performed and complied
in all material respects with all agreements, obligations and conditions
contained in this Agreement that are required to be performed or complied with
by the Purchasers on or before the Closing and shall have obtained all
approvals, consents and qualifications necessary to complete the purchase and
sale described herein.

(c)                Agreement. The Purchasers shall have executed and delivered
to the Company this Agreement (and Appendix I hereto).

(d)               Securities Exemptions. The offer and sale of the Shares to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

(e)                Payment of Purchase Price. The Purchasers shall have
delivered to the Company by wire transfer of immediately available funds, full
payment of the purchase price for the Shares as specified in Section 1(b).

(f)                No Statute or Rule Challenging Transaction. No statute, rule,
regulation, executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby that questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.



7.                  Miscellaneous.

(a)               Successors and Assigns. The terms and conditions of this
Agreement will inure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties. The Company shall not assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the Purchasers holding a majority of the total aggregate number of
Shares then outstanding (excluding any shares sold to the public pursuant to
Rule 144 or otherwise). A Purchaser may assign its rights under this Agreement
to any person to whom the Purchaser assigns or transfers any Shares, provided
that such transferee agrees in writing to be bound by the terms and provisions
of this Agreement, and such transfer is in compliance with the terms and
provisions of this Agreement and permitted by federal and state securities laws.

(b)               Governing Law. This Agreement will be governed by and
construed and enforced under the internal laws of the State of Florida, without
reference to principles of conflict of laws or choice of laws.

(c)                Survival. The representations and warranties of the Company
and the Purchasers contained in Sections 3 and 4 of this Agreement shall survive
until the second anniversary of the Closing Date.

15

 



(d)               Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

(e)                Headings. The headings and captions used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs, exhibits and schedules will, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits and schedules attached hereto, all
of which exhibits and schedules are incorporated herein by reference.

(f)                Notices. Any notices and other communications required or
permitted under this Agreement shall be in writing and shall be delivered (i)
personally by hand or by courier, (ii) mailed by United States first-class mail,
postage prepaid or (iii) sent by facsimile directed (A) if to a Purchaser, at
such Purchaser’s address or facsimile number set forth on such Purchaser’s
signature page to this Agreement, or at such address or facsimile number as such
Purchaser may designate by giving at least ten days’ advance written notice to
the Company or (B) if to the Company, to its address or facsimile number set
forth below, or at such other address or facsimile number as the Company may
designate by giving at least ten days’ advance written notice to the Purchaser.
All such notices and other communications shall be deemed given upon (I) receipt
or refusal of receipt, if delivered personally, (II) three days after being
placed in the mail, if mailed, or (III) confirmation of facsimile transfer, if
faxed.

The address of the Company for the purpose of this Section 7(f) is as follows:

MedeFile International, Inc.

301 Yamato Road, Suite 1200

Boca Raton, FL 33431

Tel: (561) 912-3393

Fax: (561) 912-3396

Attention: Niquana Noel

 

with a copy to:

 

Sichenzia Ross Friedman Ference LLP

61 Broadway

New York, NY 10018

Tel: (212) 930-9700

Fax: (212) 930-9725

Attention: Richard A. Friedman, Esq.

 

(g)               Amendments and Waivers. This Agreement may be amended and the
observance of any term of this Agreement may be waived only with the written
consent of the Company and the Purchasers holding a majority of the total
aggregate number of Shares then outstanding (excluding any shares sold to the
public pursuant to Rule 144 or otherwise). Any amendment effected in accordance
with this Section 7(g) will be binding upon the Purchasers, the Company and
their respective successors and permitted assigns.

16

 



(h)               Severability. If any provision of this Agreement is held to be
unenforceable under applicable law, such provision will be excluded from this
Agreement and the balance of the Agreement will be interpreted as if such
provision were so excluded and will be enforceable in accordance with its terms.

(i)                 Entire Agreement. This Agreement, together with all exhibits
and schedules hereto and thereto, constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings, duties or obligations between the parties with respect to the
subject matter hereof.

(j)                 No Additional Agreements. The Company does not have any
written or oral contract, agreement, arrangement or understanding with any
Purchaser with respect to the transactions contemplated by this Agreement other
than as expressly stated herein.

(k)               Further Assurances. From and after the date of this Agreement,
upon the request of the Company or the Purchasers, the Company and the
Purchasers will execute and deliver such instruments, documents or other
writings, and take such other actions, as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.

(l)                 Meaning of Include and Including. Whenever in this Agreement
the word “include” or “including” is used, it shall be deemed to mean “include,
without limitation” or “including, without limitation,” as the case may be, and
the language following “include” or “including” shall not be deemed to set forth
an exhaustive list.

(m)             Fees, Costs and Expenses. All fees, costs and expenses
(including attorneys’ fees and expenses) incurred by any party hereto in
connection with the preparation, negotiation and execution of this Agreement and
the exhibits and schedules hereto and the consummation of the transactions
contemplated hereby and thereby shall be the sole and exclusive responsibility
of such party. In addition, the Company will pay the costs associated with any
filings with, or compliance with any of the requirements of any governmental
authorities.

(n)               Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Purchaser
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

(q) Several Liability; Advice. Each Purchaser agrees that no other Purchaser nor
the respective controlling persons, officers, directors, partners, agents or
employees of any other Purchaser shall be liable to such Purchaser for any
losses incurred by such Purchaser in connection with its investment in the
Company. Each Purchaser acknowledges that it is not relying upon any person,
firm or corporation (including without limitation any other Purchaser), other
than the Company and its officers and directors (acting in their capacity as
representatives of the Company), in deciding to invest and in making its
investment in the Company. The Company acknowledges that no Purchaser is acting
or has acted as an advisor, agent or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and any advice given by any Purchaser
or any of its representatives in connection with this Agreement is merely
incidental to the Purchasers’ purchase of securities of the Company hereunder.

 

17

 



 

The parties hereto have executed this Agreement as of the date and year first
above written.





 

  MedeFile International, Inc.       By:  /s/ Niquana Noel     Niquana Noel
Chief Executive Officer

 

 

 

[PURCHASER SIGNATURE PAGES TO FOLLOW]

 



18

 

 

 

SIGNATURE PAGE TO

SECURITIES PURCHASE AGREEMENT

DATED AS OF _______, 2015

BY AND AMONG

MEDEFILE INTERNATIONAL, INC.

AND EACH PURCHASER NAMED THEREIN

The undersigned hereby executes and delivers to MedeFile International, Inc.,
the Securities Purchase Agreement (the “Agreement”) to which this signature page
is attached, which Agreement and signature page, together with all counterparts
of such Agreement and signature pages of the other Purchasers named in such
Agreement, shall constitute one and the same document in accordance with the
terms of such Agreement.



  Number of Shares:           Name of Purchaser           Signature:          
By:           Title:           Address:                       Telephone:        
  Fax:         Tax ID Number:  

 



19

 

 

Appendix I

STOCK CERTIFICATE QUESTIONNAIRE

Please provide us with the following information:

1. The exact name that the Shares are to be registered in (this is the name that
will appear on the stock certificate(s)). You may use a nominee name if
appropriate: 2. The relationship between the Purchaser of the Shares and the
Registered Holder listed in response to item 1 above: 3. The mailing address of
the Registered Holder listed in response to item 1 above:



4. The Tax Identification Number of the Registered Holder listed in response to
item 1 above:

 

 



20
20

 

 

